Citation Nr: 0924830	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-06 000	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for dermatitis 
herpetiformis (claimed as a skin condition).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from July 1970 to April 1975 
and from January 2001 to September 2001.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for the 
above-referenced claim.  

In April 2008, the Veteran testified at a formal hearing over 
which a Decision Review Officer presided while at the RO.  A 
transcript of that hearing has been associated with the 
claims file.  

In a January 2009 rating decision, the RO granted then-
pending claims for service connection for a left knee 
disability and bilateral hearing loss.  Hence these claims 
are no longer before the Board.  See Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997).


FINDING OF FACT

On June 11, 2009, prior to the promulgation of a decision in 
the appeal, the Board received notification from the Veteran 
that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant 
have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. § 20.204 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to 38 U.S.C.A. § 7105, the Board may dismiss any 
appeal which fails to allege specific error of fact or law in 
the determination being appealed.  A substantive appeal may 
be withdrawn in writing at any time before the Board 
promulgates a decision.  38 C.F.R. §§ 20.202, 20.204(b) 
(2008).  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  38 C.F.R. § 
20.204(c) (2008) (as amended by 68 Fed. Reg. 13235 (April 18, 
2003)).

In a June 2009 correspondence, prior to promulgation of a 
decision in the appeal, the Veteran requested to withdraw his 
appeal as to the issue of entitlement to service connection 
for dermatitis herpetiformis.   

As the Veteran has withdrawn the appeal as to the issue of 
entitlement to service connection for dermatitis 
herpetiformis, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal, and it is 
dismissed.


ORDER

The claim for entitlement to service connection for 
dermatitis herpetiformis is dismissed.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


